 Case 1:20-cr-00048-UNA Document 2 Filed 08/13/20 Page 1 of 5 PageID #: 1
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



 UNITED STATES OF AMERICA,

                               Plaintiff

                V.     ~
                                                             Crimina!ActionNo.     io-~8-J;Jfir
 SUSAN DIFELICE,



------------------
                               Defendant.
                                              ~~@&@i~@
                                                                                  AUG 1 3 2020
                                           INDICTMENT

      The Grand Jury for the District of Delaware charges that:

                                  GENERAL ALLEGATIONS
        1.     The Social Security Administration ("SSA"), an agency of the United States,

administers certain government benefit programs, including the Retirement and Survivor's

Insurance ("RSI") benefit program, pursuant to Title 42, United States Code, Sections 401-433.

        2.     The RSI program was an earned-right program funded through Social Security

wage taxes. When an individual worked, that individual paid taxes on his or her wages into the

Social Security trust fund. If that individual paid sufficient Social Security taxes dur~ng the time

of employment, he or she was eligible to receive retirement benefits upon reaching a certain age.

Benefits eligibility and payment amounts were determined based on the age of the beneficiary at

retirement and the average salary and number of years of employment.

       3.      Beginning in or around 2005, Defendant SUSAN DIFELICE acted as a caretaker

for an individual identified as R.G. in this Indictment. R.G. was born in 1935 and began collecting

RSI benefits in 1997 based on his earnings record.
  Case 1:20-cr-00048-UNA Document 2 Filed 08/13/20 Page 2 of 5 PageID #: 2
         4.     At all times relevant to this Indictment, R.G.'s benefits were paid by direct deposit

 into a PNC checking account ending in 3049 (the "PNC account"), on which DIFELICE was a

 joint account holder.

        5.      R.G. died on or about ~pril 8, 2005. Upon R.G.'s death, no individual was entitled

 to continue to receive R.G.'s RSI benefits.

        6.      SSA was not aware of R.G.'s death. Thus, between in or around April 2005 and in

 or around December 2019, SSA continued to make monthly payments ofR.G.' s RSI benefits into

the PNC account.

        7.      After R.G. died in April 2005, DIFELICE continued to access the RSI funds in the

PNC account every month. At all times relevant to this Indictment, SSA deposited R.G.'s RSI

benefits into the PNC account by wire deposit. Each month, DIFELICE wrote checks and made

electronic payments to various companies for bills owed by DIFELICE and unrelated to R.G., such

as credit card and utility payments. At the time SSA suspended the RSI benefits in 2019, SSA had

paid a total of approximately $220,040 in unauthorized benefits after R.G. ' s death.

        8.     Despite knowing that she should have reported R.G.'s death to the SSA and was

not entitled to R.G.'s RSI funds, DIFELICE never notified SSA ofR.G.'s death and continued to

convert the funds to her own benefit and use.

                                          COUNT ONE

                         (Theft of Government Funds, 18 U.S.C. § 641)

        On or about September 16, 2015, and continuing to on or about October 16, 2015, in the

District ofDelaware, the defendant SUSAN DIFELICE, did willfully and knowingly steal, purloin,

and convert to her own use money belonging to the United States and a department and agency

thereof, in a total amount greater than $1 ,000, namely, Social Security benefits inteoded for R.G.,
                                                 2
 Case 1:20-cr-00048-UNA Document 2 Filed 08/13/20 Page 3 of 5 PageID #: 3
 to which defendant DIFELICE knew she was not entitled, in violation of 18 U.S.C. § 641.

                                          COUNT TWO

                         (Theft of Government Funds, 18 U.S.C. § 641)

        On or about March 16, 2016, continuing to on or about April 16, 20 I 6, in the District of

 Delaware, the defendant SUSAN DIFELICE, did willfully and knowingly steal, purloin, and

 convert to her own use money belonging to the United States and a department and agency thereof,

 in a total amount greater than $1,000, namely, Social Security benefits intended for R.G., to which

 defendant DIFELICE knew she was not entitled, in violation of 18 U.S.C. § 641.

                                        COUNT THREE

                         (Theft of Government Funds, 18 U.S.C. § 641)

        On or about October 18, 2017, and continuing to on or about November 18, 2017, in the

District ofDelaware, the defendant SUSAN DIFELICE, did willfully and knowingly steal, purloin,

and c~nvert to her own use money belonging to the United States and a department and agency

thereof, in a total amount greater than $1,000, namely, Social Security benefits intended for R.G.,

to which defendant DIFELICE lmew she was not entitled, in violation of 18 U.S.C. § 641.

                                         COUNT FOUR

                        (Theft of Government Funds, 18 U.S.C. § 641)

       On or about March 21, 2018, and continuing to on or about April 21, 2018, in the District

of Delaware, the defendant SUSAN DIF~LICE, did willfully and lmowingly steal, purloin, and

convert to her own use money belonging to the United States and a department and agency thereof,

in a total amount greater than $1,000, namely, Social Security benefits intended for R.G., to which

defendant DIFELICE knew she was not entitled, in violation of 18 U.S .C. § 641.



                                                3
  Case 1:20-cr-00048-UNA Document 2 Filed 08/13/20 Page 4 of 5 PageID #: 4

                                         COUNT FIVE

                        (Theft of Government Funds, 18 U.S.C. § 641)

       On or about June 19, 2019, and continuing to on or about July 19, 2019, in the District of

Delaware, the defendant SUSAN DIFELICE, did willfully and knowingly steal, purloin, and

convert to her own use money belonging to the United States and a department and agency thereof,

in a total amount greater than $1 ,000, namely, Social Security benefits intended for R.G., to which

defendant DIFELICE knew she was not entitled., in violation of 18 U.S.C. § 641.




                                                4
  Case 1:20-cr-00048-UNA Document 2 Filed 08/13/20 Page 5 of 5 PageID #: 5


                                    NOTICE OF FORFEITURE

         Upon conviction of any Count of this Indictment, SUSAN DIFELICE, defendant herein,

shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(l)(c) and 28 U.S.C. § 2461, any

property constituting or derived from proceeds obtained directly or indirectly as a result of the

commission of the said violation.

         If any of the forfeitable property described above, as a result of any act or omission of the

defendant:

         (a)   cannot be located upon the exercise of due diligence;
         (b)   has been transferred or sold to, or deposited with, a third party;
         (c)   has been placed beyond the jurisdiction of the court;
         (d)   has been substantially diminished in value; or
         (e)   has been commingled with other property which cannot be divided without difficulty;

it is the intent of the United States of America, pursuant to 21 U.S.C § 853(p) to seek forfeiture of

any other property of said defendant up to the value of the forfeitable property described above.

                                                          A TRUE BILL



                                                          FOREPERSON


DAVID C. WEISS
UNITED STATES ATTORNEY


By:~.&¥
     Assistant United States Attorney


Dated:




                                                  5
